Title: From John Adams to United States Congress, 30 December 1797
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives
United States Decembr. 30th 1797

In complyance with the desire of the two Houses of Congress, expressed in their resolution of the Second day of March, one thousand seven hundred and ninety Seven, that some speedy and effectual means might be adopted of obtaining information, from the States of Connecticut, New Jersey, Pennsylvania, Maryland, Virginia, Kentucky, Tenessee, and South Carolina, whether they have ratified the amendment proposed by Congress, to the Constitution concerning the Suability of States, and if they have to obtain the proper Evidences—
Measures have been taken and information and Evidences obtained, the particulars of which will appear, in the Report from the Secretary of State, made by my direction, on the twenty Eighth day of this month, and now presented to the two Houses for their consideration—
John Adams
